MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                         Oct 20 2020, 8:47 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Christopher Taylor-Price                                  Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Abigail R. Recker
                                                          Deputy Public Defender
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Termination of the                             October 20, 2020
Parent-Child Relationship of                              Court of Appeals Case No.
M.L.N. (Minor Child);                                     20A-JT-701
M.N. (Father),                                            Appeal from the Marion Superior
                                                          Court
Appellant-Respondent,
                                                          The Honorable Marilyn Moores,
        v.                                                Judge
                                                          The Honorable Scott Stowers,
                                                          Magistrate
The Indiana Department of
                                                          Trial Court Cause No.
Child Services,
                                                          49D09-1905-JT-554
Appellee-Petitioner

and
Child Advocates, Inc.,
Guardian Ad Litem.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020           Page 1 of 10
      Pyle, Judge.


                                            Statement of the Case
[1]   M.N. (“Father”) appeals the termination of the parent-child relationship with

      his son, M.L.N. (“M.L.N.”).1 He contends that Department of Child Services

      (“DCS”) failed to prove by clear and convincing evidence that: (1) there is a

      reasonable probability that the conditions that resulted in M.L.N.’s removal or

      the reasons for placement outside Father’s home will not be remedied; and (2) a

      continuation of the parent-child relationship poses a threat to M.L.N.’s well-

      being. Concluding that there is sufficient evidence to support the trial court’s

      termination of the parent-child relationship, we affirm the trial court’s

      judgment.


[2]   We affirm.


                                                           Issue
                          Whether there is sufficient evidence to support the
                          termination of the parent-child relationship.


                                                           Facts
[3]   The evidence and reasonable inferences that support the judgment reveal that

      Father is the parent of M.L.N., who was born in October 2017. Mother, who

      has an extensive history of illegal drug use and who had an open Child in Need




      1
          M.L.N.’s mother (“Mother”) voluntarily relinquished her parental rights and is not a party to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020                     Page 2 of 10
      of Services (“CHINS”) case involving her older children, tested positive for

      cocaine and marijuana while she was pregnant with M.L.N. When M.L.N.’s

      meconium tested positive for cocaine at birth, DCS removed him from Mother

      and placed him in foster care with his half-siblings.2 Mother and Father were

      not living together when M.L.N. was born. DCS did not place M.L.N. with

      Father because Father did not have stable housing.


[4]   In October 2017, DCS filed a petition alleging that M.L.N. was a CHINS. At

      an October 2017 initial CHINS hearing, Father agreed to submit to a drug

      screen but stated that the screen might be positive for marijuana. Also at the

      hearing, DCS recommended that Father attend supervised visits with M.L.N.

      and participate in random drug screens and parenting education.


[5]   Father visited with M.L.N. weekly until May 2018, when, following a SWAT

      Team raid, Father was arrested and charged with nine felonies. Specifically,

      the State charged Father with: (1) Level 2 felony dealing in cocaine; (2) Level 3

      felony possession of cocaine; (3) Level 4 felony possession of a narcotic drug

      (heroin); (4) Level 4 felony unlawful possession of a firearm by a serious violent

      felon (Colt handgun); (5) Level 4 felony unlawful possession of a firearm by a

      serious violent felon (Taurus handgun); (6) Level 4 felony unlawful possession

      of a firearm by a serious violent felon (Ruger handgun); (7) Level 4 felony




      2
        M.L.N. is the only child that Mother and Father have together. Mother has two additional children who
      have been placed together in foster care with the one of the children’s paternal grandmother. Father has
      seven additional children.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020                Page 3 of 10
      unlawful possession of a firearm by a serious violent felon (Glock handgun); (8)

      Level 6 felony possession of marijuana; and (9) Level 6 felony maintaining a

      common nuisance (controlled substances).


[6]   In July 2018, the trial court adjudicated M.L.N. to be a CHINS. In an August

      2018 CHINS dispositional order, the trial court ordered Father to contact DCS

      within seventy-two hours of his release from incarceration.


[7]   In November 2018, Father pled guilty to Level 2 felony dealing in cocaine and

      Level 4 felony unlawful possession of a firearm by a serious violent felon.

      Pursuant to the terms of a plea agreement, the State dismissed the remaining

      seven charges. The trial court sentenced Father to sixteen (16) years for the

      Level 2 felony and eight (8) years for the Level 4 felony. In addition, the trial

      court ordered the sentences to run concurrently with each other.


[8]   In May 2019, DCS filed a petition to terminate Father’s parental relationship

      with M.L.N. The trial court held a termination hearing in February 2020.

      Father participated in the hearing telephonically from the Miami Correctional

      Facility. Father testified that he had been incarcerated since his May 2018

      arrest. According to Father, he spent eighteen months in the Marion County

      jail before being transferred to the Miami Correctional Facility. Father testified

      that he is scheduled to be released from the Department of Correction in 2025.

      Father further testified that he could be released as early as 2023 because of his

      eligibility for credit time. Father also testified that he had not seen M.L.N. in

      almost two years, and the last time that he had seen his son, M.L.N. was seven


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020   Page 4 of 10
       months old. Father further testified that he was taking literacy classes to

       prepare for his GED. Upon completion of that program, Father planned to

       participate in a substance abuse program. According to Father, he had “great”

       relationships with his seven other children. (Tr. 23).


[9]    Also at the hearing, DCS Family Case Manager Britney Richardson (“FCM

       Richardson”) testified that Father had never progressed beyond supervised

       visitation with M.L.N. because: (1) DCS had never been able to verify that

       Father had stable housing; and (2) Father had been inconsistent in his

       participation in drug screens. FCM Richardson also testified that termination

       and foster parent adoption was in M.L.N.’s best interests. Specifically, FCM

       Richardson explained as follows:


               [Father] is going to be incarcerated for at least the next few years.
               [M.L.N.] has been in limbo for the past two. I think it would be
               in his best interest to have him in a stable environment so he
               could continue on with his life[.] I believe that it is in [M.L.N.’s]
               best interest to have his forever home with the family . . . that has
               raised him and that has . . . taken part in his everyday life, who
               he knows as family. He continues to thrive in his current
               placement. He continues to thrive being around his siblings and
               I think that that is in the best interest of him.


       (Tr. 39, 40).


[10]   Guardian Ad Litem Rabia Baksh (“GAL Baksh”) also testified that termination

       was in M.L.N.’s best interests. Specifically, GAL Baksh explained that Father

       “had not demonstrated the ability to provide a safe and nurturing home for

       [M.L.N.]” (Tr. 53). GAL Baksh also pointed out that M.L.N., who was only

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020   Page 5 of 10
       seven months old when Father was incarcerated, had been living, since birth,

       with his foster family, which included his siblings. GAL Baksh further testified

       as follows:


               [M.L.N.] is a playful, energetic toddler. He is very comfortable
               in the home setting[.] He is r[a]mbu[nc]tious, he is playful.
               When I visit sometimes he will look for comfort towards the
               caregiver when I interact with him. [A]t the most recent visit, he
               had a rice [k]rispie square and he was taking it from me and he
               was telling me no, mine and when he couldn’t get it, he looked to
               the caregiver for comfort. So, I notice that they are bonded and
               he looks for comfort from her.


         (Tr. 52).


[11]   Following the hearing, in February 2020, the trial court issued an order

       terminating Father’s parental relationship with M.L.N. Father appeals.


                                                    Decision
[12]   Father contends that there is insufficient evidence to support the termination of

       his parental rights. The Fourteenth Amendment to the United States

       Constitution protects the traditional right of parents to establish a home and

       raise their child. In re K.T.K., 989 N.E.2d 1225, 1230 (Ind. 2013). However,

       the law provides for termination of that right when parents are unwilling or

       unable to meet their parental responsibilities. In re Bester, 839 N.E.2d 143, 147

       (Ind. 2005). The purpose of terminating parental rights is not to punish the

       parents but to protect their child. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App.

       1999), trans. denied. When reviewing the termination of parental rights, we will

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020   Page 6 of 10
       not weigh the evidence or judge the credibility of the witnesses. K.T.K., 989
N.E.2d at 1229. Rather, we consider only the evidence and reasonable

       inferences that support the judgment. Id.


[13]   A petition to terminate parental rights must allege:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       IND. CODE § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. K.T.K., 989 N.E.2d at 1231.


[14]   Here, Father first contends that the evidence is insufficient to show that there is

       a reasonable probability that: (1) the conditions that resulted in M.L.N.’s

       removal or the reasons for placement outside the parent’s home will not be

       remedied; and (2) a continuation of the parent-child relationships poses a threat

       to M.L.N.’s well-being.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020   Page 7 of 10
[15]   At the outset, we note that INDIANA CODE § 31-35-2-4(b)(2)(B) is written in the

       disjunctive. Therefore, DCS is required to establish by clear and convincing

       evidence only one of the three requirements of subsection (B). In re A.K., 924
N.E.2d 212, 220 (Ind. Ct. App. 2010). We therefore discuss only whether there

       is a reasonable probability that the conditions that resulted in M.L.N.’s removal

       or the reasons for his placement outside the home will not be remedied.


[16]   In determining whether the conditions that resulted in a child’s removal or

       placement outside the home will not be remedied, we engage in a two-step

       analysis. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). We first identify the

       conditions that led to the removal or placement outside the home and then

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. The second step requires trial courts to judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing any recent improvements against

       habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. Habitual conduct may include

       a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and a lack of adequate housing and employment.

       A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013),

       trans. denied. Requiring trial courts to give due regard to changed conditions

       does not preclude them from finding that a parent’s past behavior is the best

       predictor of his future behavior. E.M., 4 N.E.3d at 643.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020   Page 8 of 10
[17]   Here, our review of the evidence reveals that DCS removed M.L.N. from

       Mother the day he was born because his meconium tested positive for cocaine.

       DCS did not place M.L.N. with Father because Father did not have stable

       housing. Instead, DCS placed M.L.N. in foster care with his half-siblings.

       Although Father initially attended supervised visits with his infant son, when

       M.L.N was seven months old, Father was arrested and charged with nine

       felony offenses following a SWAT Team raid. Father eventually pled guilty to

       two of the felonies, and the trial court sentenced him to sixteen years in the

       Department of Correction. Father, who has not seen M.L.N. in almost two

       years, has never been able to provide M.L.N. with safe and stable housing.

       Father remains unable to provide safe and stable housing for his son because

       Father is incarcerated. Meanwhile, M.L.N. has bonded with his foster mother

       and is thriving in foster care with his siblings. This evidence supports the trial

       court’s conclusion that there was a reasonable probability that the reasons for

       M.L.N.’s placement outside the home would not be remedied. We find no

       error.


[18]   We reverse a termination of parental rights “only upon a showing of ‘clear

       error’ - that which leaves us with a definite and firm conviction that a mistake

       has been made.” Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592 N.E.2d 1232,

       1235 (Ind. 1992). We find no such error here and therefore affirm the trial

       court.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020   Page 9 of 10
[19]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-701 | October 20, 2020   Page 10 of 10